Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 1 of 13 PagelD# 129

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TIMOTHY HUGHES,
Plaintiff,

Vv. Civil No. 3:20cv168 (DJN)
DYNCORP INTERNATIONAL, LLC,

Defendant.

MEMORANDUM OPINION

Plaintiff Timothy Hughes (‘Plaintiff’) brings this action against Defendant DynCorp
International, LLC (“Defendant”), alleging that Defendant violated the Uniformed Services
Employment and Reemployment Rights Act (“USERRA” or the “Act”), 38 U.S.C. §§ 4301 et
seq., by refusing to reemploy Plaintiff following his completion of reserve officer training with
the United States Marine Corps (“USMC”). This matter now comes before the Court on
Defendant’s Motion to Dismiss or to Transfer Venue (ECF No. 7), moving pursuant to Federal
Rule of Civil Procedure 12(b)(3) to dismiss Plaintiff's claims for improper venue or, in the
alternative, to transfer his claims to the Alexandria Division of this District pursuant to 28 U.S.C.
§§ 1391 and 1404 and Local Civil Rule 3(C). For the reasons set forth below, the Court
GRANTS Defendant’s Motion (ECF No. 7) and DIRECTS the Clerk to transfer this case to the
Alexandria Division of this District.

I. BACKGROUND

In ruling on a motion for improper venue, the Court may consider evidence outside of the

pleadings, though the Court will draw all inferences in favor of Plaintiff. Sucampo Pharms., Inc.

v. Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006). Based on this standard, the Court
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 2 of 13 PagelD# 130

accepts the following facts, reciting the substantive allegations of Plaintiff's Complaint for
purposes of background only.

A. Plaintiffs Allegations

Plaintiff is a veteran who resides in Onslow County, North Carolina. (Compl. (ECF No.
1) 45.) Defendant is a limited liability company formed under the laws of Delaware and
headquartered in McClean, Virginia. (Compl. § 6.) Plaintiff began his employment with
Defendant in 2012, serving as a security specialist and coordinator at United States military
bases in Afghanistan. (Compl. 7 8.) Defendant employed Plaintiff pursuant to an employment
contract that Defendant renewed annually, most recently for the 2017 calendar year. (Compl.
18.)

In 2017, Plaintiff applied to the USMC’s reserve officer training program. (Compl.
410.) After his acceptance to the program, Plaintiff informed his supervisor, Brenda Hillard,
that he would be leaving his employment for military training and returning in fewer than ninety
days. (Compl. § 11.) Plaintiff left his employment on August 20, 2017, and attended reserve
officer training in September 2017. (Compl. { 13.)

On October 3, 2017, Plaintiff advised Defendant that he had completed his officer
training and requested reemployment. (Compl. { 14.) Defendant responded that Plaintiff proved
ineligible for reemployment under USERRA and denied his request. (Compl. { 15.)
Specifically, Defendant informed Plaintiff that he did not qualify for reemployment under the
Act, because he constituted an international employee. (Compl. { 16.) Defendant also claimed
that Plaintiff had not properly provided notice of his leave under USERRA. (Compl. | 24.)

Following Defendant’s refusal to reemploy him, on October 23, 2017, Plaintiff filed a

complaint with the Veterans’ Employment and Training Service of the United States Department
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 3 of 13 PagelD# 131

of Labor (the “DOL”). (Compl. § 26.) In response, Defendant reiterated that USERRA did not
cover Plaintiff, because he worked for Defendant overseas. (Compl. { 27.) The DOL advised
Defendant that USERRA in fact covered Plaintiff despite the overseas nature of his employment.
(Compl. § 28.) Accordingly, Defendant informed the DOL that it would reemploy Plaintiff
consistent with USERRA, but that it would immediately thereafter terminate his employment.
(Compl. { 29.) Defendant advised Plaintiff that this termination would likely preclude his
employment with other government contractors. (Compl. {] 30-31.) Faced with the prospect
that the continued pursuit of his claims could harm his future employment, Plaintiff withdrew his
complaint before the DOL. (Compl. { 33.)

B. Plaintiff?’s Complaint

On March 10, 2020, Plaintiff brought this action against Defendant, alleging that
Defendant’s refusal to reemploy him violated USERRA. (Compl. ff 18-52.) Specifically, in
Count One, Plaintiff alleges that Defendant violated 38 U.S.C. § 4312 by refusing to reemploy
him in the position that he held prior to his military leave or in a position of similar seniority,
status and pay. (Compl. § 34.) Plaintiff further alleges that Defendant violated § 4316 by
terminating him prematurely on October 4, 2017. (Compl. 435.) Plaintiff contends that
Defendant committed these violations willfully within the meaning of § 4323(d)(1)(C). (Compl.
4 36.)

In Count Two, Plaintiff alleges that Defendant retaliated against him for asserting his
rights under USERRA in violation of § 4311 by threatening to immediately terminate him after
reinstatement if he proceeded with his claims before the DOL. (Compl. {] 49-50.) Plaintiff
asserts that Defendant willfully violated § 4311. (Compl. 751.) For these alleged violations,

Plaintiff seeks declaratory, injunctive and monetary relief, including back pay and reinstatement,
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 4 of 13 PagelD# 132

or, if not reinstated, front pay for wages and benefits that he would have earned absent
Defendant’s violations of the Act. (Compl. at 9-10.)

Cc. Defendant’s Motion

On April 14, 2020, Defendant filed its Motion to Dismiss or to Transfer Venue (ECF No.
7). In support of its Motion, Defendant argues that Plaintiff's claims should be dismissed for
improper venue or, in the alternative, transferred to the Alexandria Division, because Plaintiff
has minimal contacts with the localities in this Division and no part of any of the events giving
rise to Plaintiff's claims occurred in this Division. (Def.’s Mem. of L. in Supp. of Its Mot. to
Dismiss or to Transfer Venue (“Def.’s Mem.”) (ECF No. 8) at 1-2.)

Specifically, Defendant contends that this Court constitutes an improper venue, because
none of the venue factors enumerated under 28 U.S.C. § 1391(b), as construed by Local Rule
3(C), render the Richmond Division as the appropriate venue for Plaintiff's claims. (Def.’s
Mem. at 5.) For one, Defendant argues that it maintains insufficient contacts with the localities
in this Division to be considered a resident of this Division; whereas, it maintains its principal
place of business in McClean, Virginia, a locality in the Alexandria Division. (Def.’s Mem. at
6.) Defendant further avers that none of the events giving rise to Plaintiff's claims occurred in
this Division, precluding venue in this Court under the second § 1391(b) factor. (Def.’s Mem. at
6.) And because the first § 1391(b) factor — Defendant’s residency — renders the Alexandria
Division a proper venue, Defendant maintains that the final § 1391(b) factor, which requires that
no other division exist in which an action could otherwise be brought, proves inapposite to
Plaintiff's claims. (Def.’s Mem. at 6.)

Moreover, even if venue properly lies in this Division, Defendant contends that the Court

should transfer venue to the Alexandria Division pursuant to 28 U.S.C. § 1404(a), which permits
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 5 of 13 PagelD# 133

transfer to another court “[flor the convenience of parties and witnesses” and “in the interest of
justice.” (Def.’s Mem. at 6-7.) Defendant argues that transfer to the Alexandria Division
satisfies § 1404(a), because: (1) “the Alexandria Division has the only clear relationship to this
case, and the Richmond Division has no relationship to this case;” (2) Plaintiff's choice of venue
should receive little deference due to the absence of any real connection between him and his
claims and this Division; and, (3) no relevant witnesses or evidence reside in this Division.
(Def.’s Mem. at 8-9.)

Plaintiff filed his Memorandum in Opposition to Defendant’s Motion on April 24, 2020,
(Mem. in Opp. to Def.’s Mot. to Dismiss or Transfer Venue (“‘PI.’s Resp.”) (ECF No. 11)), and
Defendant filed its Reply on April 29, 2020, (Def.’s Reply to Pl.’s Opp. to Its Mot. to Dismiss or
to Transfer Venue (ECF No. 12)), rendering Defendant’s Motion now ripe for review.

II. STANDARD OF REVIEW

Federal Rule of Civil Procedure 12(b)(3) permits a defendant to challenge the plaintiff's
chosen venue as improper. Fed. R. Civ. P. 12(b)(3). “To survive a motion to dismiss for
improper venue when no evidentiary hearing is held, the plaintiff need only make a prima facie
showing of venue.” Power Paragon, Inc. v. Precision Tech. USA, Inc., 605 F. Supp. 2d 722, 726
(E.D. Va. 2008) (emphasis removed) (citing Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir.
2004)). When ruling on a 12(b)(3) motion, a court need not accept the plaintiff's factual
allegations as true and may consider evidence outside of the pleadings. Sucampo Pharms., 471
F.3d at 550.

In general, 28 U.S.C. § 1391 governs the proper venue for civil actions before federal

district courts. Pursuant to § 1391, a civil action may be brought in:
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 6 of 13 PagelD# 134

(1) a judicial district in which any defendant resides, if all defendants are residents

of the State in which the district is located; (2) a judicial district in which a

substantial part of the events giving rise to the claim occurred, or a substantial

part of the property that is the subject of the action is situated; or (3) if there is no

district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal

jurisdiction with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). Relevant here, under Local Civil Rule 3(C) of this District, the
venue rules enumerated under § 1391 “also shall apply to determine the proper division in which
an action shall be filed,” with the terms “judicial district” and “district” under § 1391 replaced
with the term “division” for purposes of determining the proper venue. Notably, “in determining
whether events or omissions are sufficiently substantial to support venue {under Subsection
(b)(2)] a court should not focus only on those matters that are in dispute or that directly led to the
filing of the action . . . [but] should review ‘the entire sequence of events underlying the claim.”
Mitrano, 377 F.3d at 405 (quoting Uffner v. La Reunion Francaise, S.A., 244 F.3d 38, 42 (ist
Cir. 2001)).

However, the general venue rules enumerated under § 1391 do not apply to suits brought
under USERRA, which includes its own provisions regarding venue. See Johnson v, Gen.
Dynamics Info. Tech., Inc., 675 F. Supp. 2d 236, 240 (D.N.H. 2009) (holding that USERRA’s
“exclusive venue provision trumps the general venue statute”). Specifically, USERRA provides
that “[i]n the case of an action brought against a private employer, the action may proceed in the
United States district court for any district in which the private employer of the person maintains
a place of business.” 38 U.S.C. § 4323(c)(2). Accordingly, a plaintiff bringing claims under

USERRA may bring those claims in any district in which his employer maintains a “place of

business” within the meaning of the Act.
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 7 of 13 PagelD# 135

Even if a plaintiff has chosen a proper venue, a defendant may move to transfer to a
different venue pursuant to 28 U.S.C. § 1404, which provides that “[flor the convenience of the
parties and witnesses, in the interest of justice, a district court may transfer any civil action to
any other district or division where it might have been brought or... to which all parties have
consented.” 28 U.S.C. § 1404(a). Section 1404(a) permits transfer even in USERRA actions.
See Duffer v. United Continental Holdings, Inc., 2013 WL 2147802, at *2-3 (S.D. Cal. May 16,
2013) (considering whether to transfer to alternative venue in USERRA action). “Section
1404(a) ‘is intended to place discretion in the district court to adjudicate motions for transfer
according to an individualized case-by-case consideration of convenience and fairness.’” Va.
Innovation Scis., Inc. v. Samsung Elecs. Co., 928 F. Supp. 2d 863, 867 (E.D. Va. 2013) (quoting
Stewart Org., Inc. v. Ricoh, Corp., 487 U.S. 22, 29 (1988) (citations omitted)). The burden falls
upon the movant to show that transfer of venue pursuant to § 1404(a) is proper. Id. (citing
Cognitronics Imaging Sys., Inc. v. Recognition Research Inc., 83 F. Supp. 2d 689, 696 (E.D. Va.
2000)).

For the Court to grant a motion to transfer, unless the parties have consented to the
transferee forum, the movant must establish both: (1) that the plaintiff's claims could have been
brought in the transferee forum; and, (2) that the interest of justice and convenience of the parties
and witnesses warrant transfer to that forum. Koh v. Microtek Int'l, Inc., 250 F. Supp. 2d 627,
630 (E.D. Va. 2003). As to the first factor, the movant must show that “at the time of the filing
of the action, the [transferee] district court . . . could have exercised personal jurisdiction over the
defendants and the district was a proper venue for the action without waiver or consent by the
defendants.” Nationwide Mut. Ins. Co. v. The Overlook, LLC, 2010 2520973, at *3 (E.D. Va.

June 17, 2010) (citing Kontoulas v. A.H. Robins Co., Inc., 745 F.2d 312, 315 (4th Cir. 1984)).
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 8 of 13 PagelD# 136

After the movant makes this initial showing, the Court next considers whether the convenience
of the parties and witnesses and the interest of justice supports the transfer to the movant’s
desired forum, focusing on four principal factors: “(1) the plaintiff's initial choice of venue; (2)
witness convenience and access; (3) convenience of the parties; and (4) the interest of justice.”
Va. Innovation Scis., 928 F. Supp. 2d at 868 (citing IT H Tax, Inc. v. Lee, 482 F. Supp. 2d 731,
736 (E.D. Va. 2007)).
Ill. ANALYSIS

Defendant’s Motion asks the Court to address two questions: (1) whether venue properly
lies within this District and, more specifically, this Division; and, (2) whether, even if this
Division constitutes a proper venue, the Court should nonetheless transfer Plaintiff's claims to
the Alexandria Division under § 1404(a). The Court will address each question in turn.

A. Although Venue Properly Lies in this District, Pursuant to Local Rule 3(C),
This Division Constitutes an Improper Venue for Plaintiff's Claims.

As to the first question raised by Defendant’s Motion, the Court cabins its analysis to the
venue provision under USERRA, 38 U.S.C. § 4323(c)(2), for, as mentioned, that provision
enumerates exclusive venue rules for USERRA claims that trump the general venue rules under
§ 1391. To that end, this District constitutes a proper venue for Plaintiff's claims under
§ 4323(c)(2), because Defendant concedes that it maintains its principal place of business in this
District, namely McClean, Virginia. (Ex. A to Def.’s Mem. (“Walker Decl.”) (ECF No. 8-1)

4 3.) Undoubtedly, a private employer’s principal place of business constitutes a “place of
business” within the meaning of § 4323(c)(2), properly placing Plaintif? s claims in this District.

The question then becomes whether venue properly lies in this Division, which requires
consideration of the interplay between § 4323(c)(2) and Local Rule 3(C). Plaintiff argues that

Local Rule 3(C) applies only when § 1391 determines the proper venue for a civil suit, because
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 9 of 13 PagelD# 137

Local Rule 3(C) references only that provision. (P1.’s Resp. at 5.) However, the caselaw to
which Plaintiff cites in support of this contention draws the opposite conclusion. Specifically,
Plaintiff cites to the opinion of Senior United States District Judge Robert E. Payne in Hengle v.
Curry for the proposition that when a statute contains special venue provisions, Local Rule 3(C)
does not apply. (Pl.’s Resp. at 5 (citing 2018 WL 3016289, at *6 (E.D. Va. June 15, 2018)).)
But in Hengle, Judge Payne concluded not that special venue provisions override Local Rule
3(C), but that those provisions have no relevance to determinations of which division constitutes
the proper venue, because Local Rule 3(C), which governs divisional venue in this District, relies
explicitly on § 1391. 2018 WL 3016289, at *6. Therefore, only § 1391, as modified by Local
Rule 3(C), proves relevant to determining the proper division in which to bring a civil suit,
regardless of the statute that initially places venue in this District. /d.; see also Sicienski v. Saxon
Mortg. Servs., Inc., 2007 WL 2071711, at *1 (E.D. Va. July 11, 2007) (Payne, J.) (applying
Local Rule 3(C) to transfer claims to Alexandria Division even though a statute other than

§ 1391 governed venue). And Plaintiffs citation to Gilbert v. General Electric Company, 347 F.
Supp. 1058 (E.D. Va. 1972) (Merhige, J.), proves equally unavailing, for that opinion addressed
only the proper district in which to bring suit under Title VII, not the appropriate division within
this District. (Pl.’s Resp. at 5.)

Indeed, by its terms, Local Rule 3(C) provides that “[c]ivil actions for which venue is
proper in this district shall be brought in the proper division, as well.” (emphasis added). In
other words, while a relevant statute — in this case, USERRA — determines the appropriate
district in which to venue a civil suit, once the statute places venue properly in this District,

Local Rule 3(C) outlines the method for determining the appropriate division in which to file the
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 10 of 13 PagelD# 138

suit.' And although Local Rule 3(C) relies on § 1391 to the exclusion of other provisions, it does
so not to define the Rule’s scope but merely for ease of reference in outlining how litigants
should venue claims between divisions. Therefore, although Plaintiff's claims properly lie in
this District under USERRA, USERRA does not determine the proper division within this
District in which Plaintiff may bring his claims. That determination relies exclusively on the
terms of Local Rule 3(C).”

To that end, as mentioned, Local Rule 3(C) provides that the proper division in which an
action shall be filed depends on the rules enumerated under § 1391, with the terms “judicial
district” and “district” in § 1391 replaced by the term “division.” Therefore, Plaintiff's claims
must be brought in:

(1) a [division] in which any defendant resides, if all defendants are residents of

the State in which the [division] is located; (2) a [division] in which a substantial

part of the events giving rise to the claim occurred, or a substantial part of the

property that is the subject of the action is situated; or (3) if there is no [division]

in which an action may otherwise be brought as provided in this section, any

[division] in which any defendant is subject to the court’s personal jurisdiction
with respect to such action.

§ 1391(b)(1)-G).
As to the first venue rule under § 1391(b), pursuant to § 1391(c)(2), as modified, a
corporation such as Defendant resides “in any [division] in which such defendant is subject to

the court’s personal jurisdiction with respect to the civil action in question.” Further, when more

 

This practice aligns with the authority of “a district court, acting by a majority of its

district judges,” to “adopt and amend rules governing its practice,” so long as those local rules
prove “consistent with . . . federal statutes and rules.” Fed. R. Civ. P. 83(a).

2 Likewise, although Plaintiff argues in his Response that his employment contract places

venue in this District, as true as that may be, Local Rule 3(C) specifies the proper division for
Plaintiff's claims once they are placed here. (Pl.’s Resp. at 2-3.) Indeed, Plaintiff's employment
contract does not specify the division in this District in which claims arising from the contract
could or should be brought, so Local Rule 3(C) controls.

10
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 11 of 13 PagelD# 139

than one division in this District has personal jurisdiction over a corporate defendant, “such
corporation shall be deemed to reside in any [division] ... within which its contacts would be
sufficient to subject it to personal jurisdiction if that [division] were a separate State, and, if there
is no such [division], the corporation shall be deemed to reside in the [division] within which it
has the most significant contacts.” § 1391(d). Ultimately, the Court must determine “whether
personal jurisdiction would be proper in the [relevant] judicial division based on the
corporation’s contacts with that division.” Polygroup Ltd. vy. Gen. Foam Plastics Corp., 2012
WL 2554645, at *5 (E.D. Va. June 28, 2012). Accordingly, unless the Richmond Division,
acting as its own state, can exercise personal jurisdiction over Defendant in this case, venue in
this Division proves improper under § 1391(b)(1).

Based on this narrow inquiry, the Court finds that Defendant does not reside in this
Division. Indeed, Plaintiff fails to counter Defendant’s affirmation that it employs only two
individuals in this Division on a project unrelated to Plaintiff's employment. (Walker Decl. { 3.)
Neither does Plaintiff counter Defendant’s affirmation that it maintains no other contacts with
this Division. (Walker Decl. 93.) And by Plaintiff's own admission, Defendant is a Delaware
corporation with its principal place of business in the Alexandria Division — namely, McClean,
Virginia — meaning that within this District; therefore, it is “at home” only in the Alexandria
Division. (Compl. | 6; Walker Decl. 3.) Consequently, this Division lacks both general and
specific personal jurisdiction over Defendant and venue in this Division proves improper under

§ 1391(b)(1)3

 

3 Notably, another court in this Division has reached a similar conclusion in a lawsuit
against Defendant. See Liverett v. DynCorp Int’l, LLC, 2017 WL 9481048, at *2 (E.D. Va. July
18, 2017) (Gibney, J.) (applying Local Rule 3(C) and concluding that “[w]ithout allegations of
contacts beyond a registered agent, Liverett has not established DynCorp’s minimum contacts
with the Richmond Division, which makes venue here improper.”).

11
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 12 of 13 PagelD# 140

Neither do the facts presented render venue in this Division proper under § 1391(b)(2), as
modified, because Plaintiff fails to point to any connection between him and his claims and this
Division. Indeed, Plaintiff alleges that he resides in Onslow County, North Carolina, and fails to
allege that he ever resided within the Richmond Division. (Compl. { 5.) Plaintiff likewise fails
to allege any connection between this Division and his employment, military leave and request
for reemployment, or any other events that gave rise to his claims. Instead, Plaintiff focuses only
on the fact that USERRA provides for proper venue in this District generally. (P1.’s Resp. at 4-
5.) But, as mentioned, though Plaintiffs claims may properly lie in this District, Local Rule
3(C) provides additional requirements for determining proper venue between the divisions of this
District. Plaintiff fails to satisfy those additional requirements. And because venue properly lies
in the Alexandria Division under § 1391(b)(1), as modified, Plaintiff cannot rely on the catchall
language of § 1391(b)(3) to claim venue in this Division.

Accordingly, the Court finds that this Division constitutes the improper venue for
Plaintiff's claims. Because the Court finds venue in this Division improper, the Court need not
address Defendant’s alternative request for transfer. That said, because Defendant does not
challenge the plausibility of Plaintiff’s claims and considering the likelihood that Plaintiff will
refile his claims in the Alexandria Division upon dismissal, in the interest of justice and judicial
economy, the Court will transfer Plaintiff's claims to the Alexandria Division instead of
dismissing those claims outright. See 28 U.S.C. § 1406(a) (permitting district courts to remedy
the filing of a case in an improper venue by dismissing the case “or if it be in the interest of
justice, transfer such case to any district or division in which it could have been brought”);
Sicienski, 2007 WL 2071711, at *1 (using Local Rule 3(C) to order transfer from Richmond

Division to Alexandria Division).

12
Case 1:20-cv-00517-CMH-MSN Document 13 Filed 05/06/20 Page 13 of 13 PagelD# 141

IV. CONCLUSION
For the reasons set forth above, the Court GRANTS Defendant’s Motion (ECF No. 7)
and DIRECTS the Clerk to transfer this case to the Alexandria Division of this District. An
appropriate Order shall issue.
Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

/

counsel of record.

/s/

David J. Novak
United States Dist tiddge

 

Richmond, Virginia
Dated: May 6, 2020

13
